DETAILED ACTION

Supplemental Notice of Allowance
A telephone interview on 6/3/21 was held to make the Examiner aware of a discrepancy in the Examiner’s Amendment filed 6/3/21.  This Office Action corrects a typographical error with regards to the previous Notice of Allowance in the Examiner’s Amendment section.  The response is being resubmitted in its entirety with the correction.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 4/23/21 has been considered and entered.  Claim 4 has been canceled.  Claims 20 and 21 have been added.  Claims 1-3 and 5-21 remain in the application.

In light of the amendment filed 4/23/21 and the telephonic interview held on 5/27/21 and 6/3/21, the 35 USC 103 rejections have been withdrawn and the following Examiner’s amendment places the application in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Levine on 5/27/21 and 6/3/21.

The application has been amended as follows: 
In claim 1, lines 7,9 and 13, deleting the term “NFC” and replacing with the term --NCF --.
In claim 2, lines 2 and 3, deleting the term “NFC” and replacing with the term --NCF --.
In claim 9, deleting the phrase -- selectively breaking the stitching in only one or more predefined areas of the NFC -- and replacing with the phrase 
-- selectively reducing a thread strength or elasticity of the stitching in one or more predefined areas of the NCF using heat;
-- breaking the stitching with the reduced strength or elasticity in only the one or more predefined areas while leaving substantially intact the stitching in remaining regions of the NCF; --

In claim 15, deleting the phrase -- selectively breaking the stitching in only one or more predefined areas of the NFC -- and replacing with the phrase 
-- selectively reducing a thread strength or elasticity of the stitching in one or more predefined areas of the NCF using UV light;
-- breaking the stitching with the reduced strength or elasticity in only the one or more predefined areas while leaving substantially intact the stitching in remaining regions of the NCF; --.

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest selectively reducing the thread strength or elasticity of the stitching in one or more areas of a NCF using heat or UV light and breaking the stitching with the reduced strength or elasticity in only the one or more areas leaving intact stitching in remaining areas of the NCF.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715